March 28, 1929. *Page 75 
The opinion of the Court was delivered by
The facts and questions involved in this case are fully set forth in the report of the Special Referee, H.J. Riley, Esq., to whom the case was referred for the purpose of taking the testimony and passing upon all issues of fact and law. For the reasons stated in the report of the Referee and the decree of the Circuit Judge, Hon. E.C. Dennis, it is the judgment of this Court that the judgment of the Circuit Court be, and is hereby, affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.